Allow me to extend our 
congratulations to Mr. Nassir Abdulaziz Al-Nasser on 
his assumption of the Presidency of the General 
Assembly at its sixty-sixth session. I am confident that 
with his wide knowledge, experience and diplomatic 
skills, we will be able to achieve fruitful results in our 
deliberations in addressing important and critical issues 
on the international agenda. 
 I would also like to convey our appreciation to 
Mr. Joseph Deiss for his able leadership and 
contributions to the sixty-fifth session of the General 
Assembly. May I also take this opportunity to once 
again extend our congratulations to the Secretary-
General, Mr. Ban Ki-moon, for his reappointment, and 
we wish to express our sincere appreciation to him for 
his dedication and untiring efforts for the cause of the 
United Nations. 
 Since I am addressing the General Assembly for 
the first time after the emergence of the constitutional 
Government and as the Minister for Foreign Affairs of 
the Republic of the Union of Myanmar, I would like to 
apprise the Assembly of recent developments and 
significant changes taking place in my country. The 
Republic of the Union of Myanmar has emerged as a 
new democratic nation in accordance with the 
Constitution approved by the overwhelming majority 
of the people.  
 Multiparty democratic general elections were 
held in Myanmar in November 2010 in line with the 
seven-step roadmap. Thirty-seven political parties, 
including 19 parties from different national ethnic 
groups, contested in the elections. Today, elected 
representatives are exercising their democratic rights in 
the legislative bodies. 
 The President, in his inaugural speech to the first 
regular session of the Pyidaungsu Hluttaw on 30 March 
2011, stated that all elected Hluttaw members, 
including the President, are duty-bound to honour and 
safeguard the Constitution of the Republic of the 
Union of Myanmar. The new Government pledged that 
all citizens shall enjoy equal rights under the law and is 
determined to strengthen the judiciary. The 
Government also assured the nation that it will amend 
and revoke existing laws and adopt new laws as may 
be deemed necessary to implement the provisions of 
the fundamental rights of the citizens. 
 With a view to maintaining and promoting 
friendly relations with all countries in the world, 
Myanmar is reaching out to the international 
community. In the past five months, Myanmar has 
received the visits of State leaders and high-level 
delegations from our neighbouring countries, as well as 
from other regions and international organizations. In 
return, President Thein Sein paid official visits to the 
Republic of Indonesia and the People’s Republic of 
China. The President also attended the eighteenth 
summit of the Association of Southeast Asian Nations 
(ASEAN) in Jakarta. 
 The new Government has launched a series of 
economic, social and policy reforms designed to 
improve the socio-economic life of the people of 
Myanmar. One of those measures is the stepping up of 
  
 
11-51670 24 
 
its efforts to reduce poverty. In Myanmar, about 70 per 
cent of the population resides in rural areas and 
engages in agricultural and livestock farming. In order 
to boost production and enhance the economic 
development of rural areas, the Government has 
adopted forward-looking economic policies. Those 
policies will lead to sustained, inclusive and equitable 
economic growth, which will in turn increase 
employment opportunities, promote agriculture 
development and reduce poverty.  
 Towards that end, the new Government has 
adopted the National Rural Development and Poverty 
Reduction Plan to alleviate poverty and to improve the 
livelihood of people residing in rural areas. A central 
committee and various work committees have been 
formed to supplement the eight tasks laid down under 
the National Plan. Furthermore, the new Government 
has increased pension allowances for retired service 
personnel commensurate with the changing economic 
and social conditions of the country. With a view to 
encouraging foreign trade, the Government reduced the 
export tax from 8 per cent to 2 per cent and granted 
export tax exemptions for all agricultural and timber 
products. 
 It is regrettable that the Government’s efforts to 
improve the livelihood of the people of Myanmar are 
being hampered by economic sanctions. I would 
therefore like to call upon countries that have imposed 
unilateral sanctions on my country to lift those 
restrictions. It will also contribute to our efforts to 
achieve our Millennium Development Goal (MDG) 
targets. 
 Myanmar attaches great importance to the 
promotion and protection of human rights. The 
fundamental rights of the country’s citizens are 
guaranteed by relevant provisions of the State 
Constitution. With a view to promoting and 
safeguarding the fundamental rights of its citizens as 
set forth in the Constitution, the Myanmar National 
Human Rights Commission was formed on 
5 September 2011. 
 Myanmar’s cooperation with the United Nations 
has been clearly demonstrated by the Government’s 
acceptance of the fourth visit of Mr. Tomás Ojea 
Quintana, the Special Rapporteur on the situation of 
human rights in Myanmar in August 2011. 
Mr. Quintana recognized and welcomed the steps taken 
by the Government to improve the human rights 
situation in the country. He also welcomed the 
Government’s stated commitments to reform and the 
priorities set forth by the President. 
 Myanmar has been cooperating closely with the 
United Nations Human Rights Council. Myanmar’s 
Universal Periodic Review (UPR) report was submitted 
and reviewed by the UPR Working Group last January 
and adopted at the seventeenth session of the Human 
Rights Council last June. Myanmar has agreed to 
accept 52.4 per cent of the total recommendations. We 
strongly believe that the UPR process is the most 
dependable and non-controversial monitoring 
mechanism for addressing and rectifying the human 
rights situations of all countries. 
 As for national reconciliation, the Government 
offered an olive branch to all the ethnic armed groups 
in the country through Announcement No. 1/2011 on 
18 August, and some of those groups have accepted the 
Government’s offer. The Government also granted an 
amnesty on 16 May 2011, with 20,000 inmates having 
been released by the end of July. I would like to take 
this opportunity to inform the General Assembly that 
the President, in exercising the mandate vested in him 
by the Constitution, will grant a further amnesty at an 
appropriate time in the near future. 
 The President invited people to work together for 
the interest of the nation despite differences. 
Accordingly, he received Daw Aung San Suu Kyi on 
19 August 2011, and, putting aside differing views, 
they had candid and cordial discussions with a view to 
finding common ground and exploring a potential 
cooperation in the interest of the nation and its people. 
 The foregoing are some of the significant items 
of progress we have achieved in our democratization 
process. 
 As an agro-based country, Myanmar is following 
with keen interest the issues involving the effects of 
climate change. Since agriculture is highly dependent 
on the climate, the implications of the climatic 
situation on agriculture cannot be ignored. Lately, 
floods and droughts have devastated crops and 
agricultural production in our region. It is evident that 
developing countries are the most vulnerable and will 
therefore be the first to suffer from global warming and 
climate change. 
 We therefore look forward to reaching tangible 
outcomes at the upcoming seventeenth Conference of 
 
 
25 11-51670 
 
the Parties to the United Nations Framework 
Convention on Climate Change and the seventh 
Session of the Conference of the Parties serving as the 
meeting of the Parties to the Kyoto Protocol in Durban, 
South Africa. Although the road to Durban will be a 
difficult one, my delegation shares the view that our 
discussions on the issue should be placed within the 
context of promoting sustainable development. In that 
regard, we would also like to stress that all three 
pillars, namely, economic development, social 
development and environmental protection, need to be 
promoted in an integrated, coordinated and balanced 
manner. 
 Myanmar strongly condemns terrorism in all its 
forms and manifestations. In today’s world, terrorism 
and transnational organized crime are increasingly 
threatening human society. Myanmar is also among 
those countries that have been victim of the scourge of 
terrorism. In that regard, we would like to express our 
deepest condolences to the bereaved families of 
victims of terrorism around the world. We welcome the 
Secretary-General’s commitment to conducting a 
global threat review in order to re-assess security 
threats in the wake of the deadly attack in Abuja, 
Nigeria. Myanmar stands ready to cooperate at the 
regional and international levels to prevent and combat 
terrorism and transnational organized crimes. Without 
a stable and peaceful environment, sustainable 
development would not be possible for the people of a 
country or in a region and beyond. 
 The Millennium Declaration set 2015 as the 
target date for achieving the Millennium Development 
Goals, which were formulated to address the welfare 
and needs of people around the world. Despite some 
progress, development efforts have been hindered by 
various factors, such as slow economic growth, 
diminishing resources, increasing food prices and 
ongoing concern over food security, increasingly 
frequent natural disasters and the challenges posed by 
climate change. Each country has the primary 
responsibility to generate its ways and means for 
achieving social and economic development. However, 
national efforts to that end need to be supported by the 
international community. 
 For our part, Myanmar is determined to promote 
better living standards and the equitable development 
of its people. To generate income, microfinance 
schemes have been introduced at the grassroots level. 
According to the United Nations Development 
Programme, the poverty rate in Myanmar has 
decreased from 32 per cent to 26 per cent in recent 
years. However, we have to redouble our efforts to 
achieve MDG 1 by the year 2015. 
 The Treaty on the Non-Proliferation of Nuclear 
Weapons is the cornerstone of international efforts to 
prevent the proliferation of nuclear weapons, promote 
nuclear disarmament and cooperation, and ensure 
access to nuclear energy. As a signatory to the Treaty, 
Myanmar remains committed to the three pillars of the 
treaty. As a strong advocate of nuclear disarmament, 
Myanmar has been tabling a draft resolution on nuclear 
disarmament every year since 1995, one which enjoys 
wide support from Member States. Myanmar firmly 
opposes the proliferation and production of nuclear 
weapons and strongly supports any efforts leading to 
the realization of a world free of the threat of nuclear 
weapons and their by-products. 
 Recently, the world around us has changed. We 
have seen changes in Governments and political 
landscapes. Myanmar has transformed and is moving 
towards becoming a democratic nation in a smooth and 
peaceful manner. We have now embarked on a series of 
reforms in various sectors to bring about 
democratization and economic development and 
improve the lives of our people. 
 The steps taken by the Government of Myanmar 
are concrete, visible and irreversible. We will ensure 
that the reform process is incremental, systematic and 
dynamic. Myanmar is strongly determined to continue 
implementing the democratization process despite all 
of the current challenges. At this critical juncture, the 
encouragement, understanding and support of the 
international community are crucial to Myanmar’s 
transition to democracy.